De Haven, J., concurring.
I concur in the judgment and in the opinion of Mr. Justice Harrison, except that part which holds that the testimony of th.e witness Ravekes, upon his re-direct examination, to the effect that while a member of the firm of Whittier, Fuller & Company he had advocated a settlement of plaintifPs claim for damages, was competent as an admission of *300a fact by one of the parties in interest, and admissible as such against the other defendants. I cannot accept this as a correct rule of evidence. But still, in my opinion, the ruling of the trial court in admitting this Evidence can be justified upon another ground.
The witness, in his examination in chief, testified to material facts tending to show negligence on the part of the servant of defendants in his mode of operating the elevator at the time of the accident which resulted in the injury of which plaintiff complains. The entire purpose of the cross-examination, which was conducted with great skill on the part of the attorney for the defendants, seems to'" have been to show that some time after the accident the witness was compelled to withdraw from the firm of which he and the defendants were members, because he had overdrawn his account with the firm without the consent of his copartners, and that they had charged him with peculation, and in consequence that their relations were unfriendly at the time of the trial. The inference, of course, sought to be drawn from these "facts was that the matters testified to by the witness were not true, and that his testimony was simply the result of the subsequent trouble between himself and the defendants.
Under these circumstances, it was not improper to show by the witness that prior to any difficulty with defendants, his advice to them was entirely consistent with his present testimony, and such as would probably have been given in view of the existence of the facts about which he testified. It is held that former consistent statements of a witness are admissible to support his testimony when it is charged to have been a recent fabrication, in which case, in order to repel such an imputation, it is proper to show that the witness made a similar statement at a time when the supposed motive for such fabrication did not exist. (Rapalje on Witnessed, 369, 370); and the evidence under discussion com|es within the spirit and reason of the rule just stated. Ilf the defendants desired to show that this ad*301vice was not based upon the facts about which he had given testimony, but such action was simply urged upon’the ground that it was wise to avoid a lawsuit, and* better to pay an unfounded claim than to be involved' in litigation, they should have further cross-examineci the witness, and if this had been made to appear, th® evidence could have been stricken out; but in the ap” sence of any explanation, the evidence tended in sora® degree to support the original testimony of the witnei38» and to rebut the inference which the defendants evidently sought to draw from the circumstances uncles which they claimed he retired from the firm.
In the examination of a witness for the purpose of showing motive, interest, or prejudice, or in rebut'Png an imputation of giving testimony from some unwofthy motive, much is necessarily left to the discretion of the judge of the lower court; and it does not seem that in this instance there was any improper exercise of di"®r®° tion in the ruling upon the question referred to,
Beatty, C. J., and Sharpstein, J., concurred.